COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF ABATEMENT

Appellate case name:       Julian Villegas v. The State of Texas

Appellate case number: 01-17-00109-CR

Trial court case number: 1531887

Trial court:               248th District Court of Harris County

       The complete record was filed in the above-referenced appeal on April 16,
2017, making appellant’s brief due on May 17, 2017. See TEX. R. APP. P. 38.6(a).
On May 24, 2017, the Clerk of the Court notified appellant’s appointed counsel, E.
Chevo Pastrano, that a brief had not been filed and required a response within 10
days. See TEX. R. APP. P. 38.8(b)(2). Appellant’s counsel filed a motion on June 9,
2017 requesting a sixty-day extension to file appellant’s brief. The motion was
granted and the deadline was extended to July 17, 2017. After appellant counsel
failed to file a brief, another late brief notice was sent on July 25, 2017. Appellant’s
counsel then requested a second extension on August 3, 2017 requesting an
additional 30 day extension. This court granted an extension to August 16, 2017 with
no further extensions absent extraordinary circumstances. On December 3, 2017,
appellant’s counsel filed a third extension requesting an additional 30 days to
November 2, 2017. The court granted an extension to October 20, 2017 with no
further extensions. Appellant’s counsel again failed to file a brief and another late
brief notice was sent on October 25, 2017. Appellant’s counsel failed to respond to
the notice and has not filed a brief on appellant’s behalf.
      We abate the appeal and remand the cause to the trial court to conduct a
hearing at which a representative of the Harris County District Attorney’s Office and
appellant’s appointed counsel, E. Chevo Pastrano, shall be present. At the trial
court’s discretion, appellant may be present for the hearing in person or, if
incarcerated, he may participate in the hearing by closed-circuit video
teleconferencing.
      We direct the trial court to:
         1) determine whether appellant still wishes to pursue this appeal;
         2) if appellant wishes to pursue this appeal, determine whether good cause
            exists to relieve E. Chevo Pastrano of his duties as appellant’s counsel;
                a. if good cause exists to remove counsel, the trial court shall enter
                   a written order relieving E. Chevo Pastrano of his duties as
                   appellant’s counsel, including in the order the basis for finding
                   good cause for his removal, and appoint substitute appellate
                   counsel, at no expense to appellant;
                b. if good cause does not exist to remove counsel, the trial court
                   shall provide a final deadline by which E. Chevo Pastrano must
                   file appellant’s brief, which shall be no more than 30 days from
                   the date of the hearing;
         3) enter written findings of fact, conclusions of law, and recommendations
            as to these issues, separate and apart from any docket sheet notations;
            and
         4) make any other findings and recommendations the trial court deems
            appropriate.
See TEX. CODE CRIM. PROC. art. 1.051(a), (c), (d)(1), 26.04(j)(2); TEX. R. APP. P.
38.8(b).
      The court coordinator of the trial court shall set a hearing date no later than
30 days from the date of this order and notify the parties and the Clerk of this Court
of such date. The trial court clerk is directed to file a supplemental clerk’s record
containing the trial court’s findings and recommendations with this Court within 30
days of the date of the hearing. The court reporter is directed to file the reporter’s
record of the hearing within 30 days of the date of the hearing.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record and the reporter’s record of the hearing are filed in this
Court.
      It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                               Acting individually

Date: February 15, 2018